Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 06, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16592374 filed on June 06, 2022. Claims 1-4, 9-14, and 19-20 were pending in the Application. Claims 1, 9, 11, and 19-20 have been amended. No new claims have been added. Claim 10 has been canceled with claims 5-8 and 15-18 remaining canceled. Claims 1, 11, and 20 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Thus, claims 1-4, 9, 11-14, and 19-20 are currently pending.

Response to Arguments



In the context of 35 U.S.C. § 103, Applicant notes that amended independent claim 1 recites, in part: automatically displaying, by the processor, the updated simulation result on the user interface in near real-time while receiving the user input of the third rule segment of the proposed fraud detection rule by the user interface, in response to the second rule segment of the proposed fraud detection rule being received by the user interface; communicating, by the processor, a rule implementation message in response to the user accepting the proposed fraud detection rule; and implementing, by the processor, the proposed fraud detection rule for electronic payment transactions. Applicant submits that none of the references, alone or in combination, teaches or suggests all of the limitations of amended claim 1. More particularly, none of the cited references teaches the steps recited above and below: automatically simulating, by the processor while receiving the user input of the third rule segment at the user interface, the first rule segment and the second rule segment of the proposed fraud detection rule by: querying, by the processor, historical transaction data based on the first rule segment and the second rule segment of the proposed fraud detection rule; and generating, by the processor, an updated simulation result for the first rule segment and the second rule segment of the proposed fraud detection rule based on the queried historical transaction data; transmitting, by the processor without the user actively prompting, the updated simulation result based on the first rule segment and the second rule segment of the proposed fraud detection rule to the user interface.
Murugesan does not teach or suggest automatically providing proposed fraud detection rules as the user is entering business rules. In other words, Murugesan relates to automatically applying dynamic test data on a proposed business rule. Murugesan does not teach or suggest automatically providing a segment of a proposed business rule as the business rule is being authored. For the same reason, Murugesan does not teach or suggest implementing the proposed segment of the business rule that was proposed while the business rule was being authored. Therefore, Murugesan does not disclose or render obvious at least the recited features of claim 1.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 11 and 20, are not patentable. Amended claim 1, as well as amended claims 11 and 20, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Brewer (US 7890526 B1) and Liu (US 20100287099 A1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 11 and 20.  
Therefore, the amended claim 1, and similarly amended claims 11 and 20, stand rejected under 35 U.S.C. § 103. Claims 2-4 and 9, which depend on claim 1, stand rejected under 35 U.S.C. § 103; and claims 12-14 and 19, which depend on claim 11, stand rejected under 35 U.S.C. § 103.


Claim Interpretation – Optional Language
Claim 1 recites the limitation: “communicating, …, a rule implementation message in response to the user accepting the proposal fraud detection rule; and …” Therefore, “communicating, …, a rule implementation message” does not necessarily occur in the case “there is no user accepting the proposed fraud detection rule.” See MPEP § 2013 (I) (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 11-14, and 19-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “transmitting, … without a user actively prompting, the simulation result based on the first rule segment…” PGPub US 20210103927 A1, [0076], discloses displaying a simulation result on a “simulation UI” asynchronously (i.e. without the user actively prompting processing of the user input) where “actively prompting” includes “the user selecting a selectable option to cause the simulation processor 12 to simulate and display the proposed fraud detection rule”). Therefore, as the subsequent limitation recites “automatically displaying … while receiving the user input …” Applicant’s claim 1 distinguishes transmitting and displaying. And, while “displaying … without a user actively prompting” is supported by the specification, “transmitting” without a user actively prompting followed by “displaying” in response to user input, is not. Additionally, giving the language its BRI, “transmitting … based on the first rule segment” suggests that the “first rule segment” plays a role in the transmission of the “simulation result” beyond the mere serving as a basis for generating the “simulation result”. (PGPub US 20210103927 A1, [0075], “… the proposed fraud detection rule may be simulated by querying the historical transaction data based on the parameter(s) of the proposed fraud detection rule. Based on the query, the simulation processor 12 may generate the simulation result for the proposed fraud detection rule”). Therefore, Applicant specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. § 112(a)  or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made.  Additionally, similar language is recited in claims 11 and 20. (See MPEP § 2163.06, MPEP § 608.04(a) and MPEP § 2161.01 (I)).
Claim 1 recites “transmitting, … without a user actively prompting, the updated simulation result based on the first rule segment and the second rule segment…” PGPub US 20210103927 A1, [0076], discloses displaying a simulation result on a “simulation UI” asynchronously (i.e. without the user actively prompting processing of the user input) where “actively prompting” includes “the user selecting a selectable option to cause the simulation processor 12 to simulate and display the proposed fraud detection rule”). Therefore, as the subsequent limitation recites “automatically displaying … while receiving the user input …” Applicant’s claim 1 distinguishes transmitting and displaying. And, while “displaying … without a user actively prompting” is supported by the specification, “transmitting” without a user actively prompting followed by “displaying” in response to user input, is not. Additionally, giving the language its BRI, “transmitting … based on the first rule segment” suggests that the “first rule segment” plays a role in the transmission of the “simulation result” beyond the mere serving as a basis for generating the “simulation result”. (PGPub US 20210103927 A1, [0075], “… the proposed fraud detection rule may be simulated by querying the historical transaction data based on the parameter(s) of the proposed fraud detection rule. Based on the query, the simulation processor 12 may generate the simulation result for the proposed fraud detection rule”). Therefore, Applicant specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. § 112(a)  or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made. Additionally, similar language is recited in claim 20. (See MPEP § 2163.06 and MPEP § 608.04(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 §U.S.C. 102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al (U. S. Patent No. 7890526 B1), herein referred to as Brewer, and in further view of Liu et al (U. S. Patent Application Publication No. 20100287099 A1), herein referred to as Liu.
Regarding claims 1, 11, and 20, Brewer discloses a method for simulating fraud detection rules, comprising: receiving, by a processor (FIG 1, item 21, and [Column 3, lines 64-67]; [Column 4, lines 1-2]; [Column 4, lines 39-43]), user input comprising a proposed fraud detection rule in at least one input field of a user interface, (FIGs 5-7, item 101, and [Column 7, lines 62-66]) the proposed fraud detection rule comprising a plurality of rule segments comprising a first rule segment (FIG 5, item 122, and [Column 8, lines 19-24]), a second rule segment (FIG 6, item 122, and [Column 8, lines 33-39]), and a third rule segment (FIG 7, item 105, and [Column 8, lines 43-55]); 
automatically simulating, by the processor while receiving the user input of the second rule segment at the user interface, the first rule segment of the proposed fraud detection rule by ([Column 7, lines 47-55]):
querying, by the processor, historical transaction data based on the first rule segment the proposed fraud detection rule ([Column 7, lines 38-44]);
and generating, by the processor, a simulation result based on the first rule segment of the proposed fraud detection rule based on the queried historical transaction data ([Column 7, lines 47-55]); 
transmitting, by the processor without a user actively prompting, the simulation result based on the first rule segment of the proposed fraud detection rule to the user interface ([Column 5, lines 9-13]);
automatically displaying, by the processor, the simulation result on the user interface in near real-time while receiving the user input and before receiving the second rule segment of the proposed fraud detection rule by the user interface ([Column 8, lines 8-18]); 
automatically simulating, by the processor while receiving the user input of the third rule segment at the user interface, the first rule segment and the second rule segment of the proposed fraud detection rule by ([Column 7, lines 47-55; lines 58-62]; FIG. 7 and [Column 8, lines 43-55]): 
querying, by the processor, historical transaction data based on the first rule segment and the second rule segment of the proposed fraud detection rule ([Column 8, lines 33-39]); and 
generating, by the processor, an updated simulation result for the first rule segment and the second rule segment of the proposed fraud detection rule based on the queried historical transaction data ([Column 8, lines 33-42]);
transmitting, by the processor without the user actively prompting, the updated simulation result based on the first rule segment and the second rule segment of the proposed fraud detection rule to the user interface ([Column 5, lines 22-26]; FIG. 6 and [Column 8, lines 33-42]); and
automatically displaying, by the processor, the updated simulation result on the user interface in near real-time while receiving the user input of the third rule segment of the proposed fraud detection rule by the user interface, in response to the second rule segment of the proposed fraud detection rule being received by the user interface (FIG. 7 and [Column 8, lines 43-55]); 
	Brewer does not specifically disclose, however, Liu discloses communicating, by the processor, a rule implementation message in response to the user accepting the proposed fraud detection rule (FIG. 7, item 700, and [0076] and [0083]); and
	implementing, by the processor, the proposed fraud detection rule for electronic payment transactions (Figure 10, item 1000b, and [0084]-[0085]) …
With respect to claim 11, Liu discloses a system for simulating fraud detection rules, the system comprising: a historical transaction database storing historical transaction data; at least one processor, and a non-transitory computer readable medium storing executable instructions that when executed by the at least one processor causes the at least one processor to perform the steps of (FIG. 2, item 1330; FIG. 3, item 1430; and [0036], [0039], [0046], and [0146]):
Liu discloses risk assessment rule set application for fraud prevention. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include risk assessment rule set application for fraud prevention, as in Liu, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine references to optimize fraud prevention rules using historical transaction data in a payment processing system and to implement the optimized fraud prevention rules. 
Regarding claims 2 and 12, Brewer and Liu disclose the limitations of claims 1 and 11. Brewer does not specifically disclose, however, Liu discloses the method of claim 1, wherein the simulation result comprises effectiveness data associated with the proposed fraud detection rule (Figure 17, item 1700a, 1700b, and [0116]).
Liu discloses risk assessment rule set application for fraud prevention. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include risk assessment rule set application for fraud prevention, as in Liu, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine references to allow a user to input desired optimization parameters for business rules for a fraud reduction strategy, and to use the user’s input to produce a recommended set of business rules that are based upon predetermined fraud and authorization strategies using data driven models.
Regarding claims 3 and 13, Brewer and Liu disclose the limitations of claims 1-2 and 11-12. Brewer does not specifically disclose, however, Liu discloses the method of claim 2, wherein the effectiveness data comprises at least one of: a total number of transactions affected by the proposed fraud detection rule, an aggregate currency amount affected by the proposed fraud detection rule, a total number of historical transactions approved or denied by the proposed fraud detection rule, a total amount of fraud loss prevented by the proposed fraud detection rule, a false positive transaction ratio from the proposed fraud detection rule (Figure 12, item 1200b; [0071], [0087], and [0106]), a true positive ratio from the proposed fraud detection rule, or any combination thereof.
Liu discloses risk assessment rule set application for fraud prevention. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include risk assessment rule set application for fraud prevention, as in Liu, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine references to provide the user with tools to intelligently monitor and update fraud reduction strategies through modification of existing business rules in real time and without much user interaction.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al (U. S. Patent No. 7890526 B1), herein referred to as Brewer, in view of Liu et al (U. S. Patent Application Publication No. 20100287099 A1), herein referred to as Liu, and in further view of Boding et al (U. S. Patent Application Publication No. 20180232694 A1), herein referred to as Boding.
Regarding claims 4 and 14, Brewer and Liu disclose the limitations of claims 1 and 11. Brewer and Liu do not disclose, however, Boding discloses the method of claim 1, wherein the proposed fraud detection rule is associated with a data element from ISO 8583 ([0072]).
Boding discloses a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a fraud detection system automatic rule population engine, as in Boding, and to include risk assessment rule set application for fraud prevention, as in Liu, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.
Regarding claims 9 and 19, Brewer and Liu disclose the limitations of claims 1 and 11. Brewer and Liu do not disclose, however, Boding discloses the method of claim 1, wherein the proposed fraud detection rule is associated with at least one parameter, the at least one parameter comprising any parameter suitable for potentially detecting a fraudulent payment transaction or data element from ISO 8583 ([0072]), …
Boding discloses a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a fraud detection system automatic rule population engine, as in Boding, and to include risk assessment rule set application for fraud prevention, as in Liu, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new and enhanced methods of detecting fraudulent transactions while providing more efficient and time-saving merchant services to provide greater security and functionality.
	Brewer and Boding do not disclose, however, Liu discloses … wherein the historical transaction data is stored, by the processor (FIG. 2, items 1310, and [0035]), in a column-oriented database comprising a plurality of columns, wherein a column of the plurality of columns is associated with the at least one parameter, and wherein querying, by the processor (FIG. 2, items 1310, and [0035]), the historical transaction data comprises performing a targeted search on the column of the plurality of columns associated with the at least one parameter (FIG. 13, items 1300a, 1300b, and [0109]-[0110]).
Liu discloses risk assessment rule set application for fraud prevention. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include risk assessment rule set application for fraud prevention, as in Liu; and to include a fraud detection system automatic rule population engine, as in Boding, to improve and/or enhance the technology for incremental query refinement, as in Brewer, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.

Conclusion
















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Divitt (U. S. Patent Application Publication No. 20160034897 A1) – Automated Fraud Detection
Divitt recites transaction information for a card transaction is automati-cally and selectively rendered to a screen of a display pre-sented to a user. The user can edit zero or more operators and selected values provided in the screen and save any such edits. When saved, the transaction information and any edited operators and/ or selected values are used to generate a rule for a fraud detection system for immediate application. Subse-quent card transactions are evaluated in view of the generated rule to automatically detect any fraudulent transactions present in the card transactions. Divitt was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915. The examiner can normally be reached on Monday-Friday 9:00 AM – 3:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692